Exhibit 10.3
FIRST AMENDMENT TO
THE J. M. SMUCKER COMPANY TOP MANAGEMENT
SUPPLEMENTAL RETIREMENT PLAN
(January 1, 2009 RESTATEMENT)
The J. M. Smucker Company Top Management Supplemental Retirement Plan,
established effective January 1, 1985, as amended and restated effective as of
May 1, 1994, May 1, 1999, January 1, 2005 and January 1, 2009 (the “Plan”),
hereby is amended further on this 21st day of April, 2011, generally effective
January 1, 2011;
WHEREAS, The J. M. Smucker Company (the “Company”) desires to amend the Plan to
address calculation of benefits which are delayed after Separation from Service
(including without limitation, as a result of the imposition of the 5 year delay
imposed if a participant elects to change the time or form of benefit), and
clarify both the impact of a lump sum election and the interest rate used in
determining such lump sum;
NOW, THEREFORE, the Plan is hereby amended as follows:

1.   Subsection (b) of Section 1.12 is amended to read as follows:

  (b)   The Interest Rate shall be the discount rate selected by the Company for
purposes of corporate financial reporting of the obligation for this Plan under
applicable financial accounting standards (originally SFAS No. 87, and
subsequently amended), for the fiscal year ending on the April 30 prior to the
fiscal year in which the Benefit Target Date occurs as provided in Section 2.6.

2. Section 2.6 is amended by revising the caption to read “Single Lump Sum Form
of Payment and Adjustment for Delay,” by deleting the last sentence of such
Section 2.6 and by the addition of the following text at the end thereof:
The Participant shall receive a payment in a single lump sum in an amount equal,
except as provided below, to the Actuarial Equivalent, determined in accordance
with Section 1.12 of the Plan, of the benefit that would otherwise have been
payable to the Participant at the “Benefit Target Date” as defined below.
To the extent that commencement of any vested benefit in any form under this
Plan (including a death benefit to which Article III applies) is delayed beyond
the “Benefit Target Date,” which shall be the first day of the month following
the latest of:

  (a)   vesting;

1



--------------------------------------------------------------------------------



 



  (b)   attainment of age 55; or

  (c)   Separation from Service (or if Total Disability is the event triggering
distribution, then the later of Total Disability or Normal Retirement Date (or
such other date, including the date of Total Disability, with reference to which
such benefits are payable pursuant to section 8.10)),

including if such delay is as a result of Section 8.15 regarding the six-month
delay for Specified Employees, then such benefit shall be adjusted (the
“Adjusted Benefit”) for such delay by:

  (d)   in the event the benefit is payable in the form of a single lump sum
benefit:

  (1)   determining the single lump sum benefit which would have otherwise have
been payable on the Benefit Target Date, if so permitted under the Plan terms
(generally, the Actuarial Equivalent of the Monthly Retirement Benefit as of the
Benefit Target Date, based on the assumptions set forth in subsections (a) and
(b) of Section 1.12 as of such date); and     (2)   increasing such single lump
sum benefit with interest for the period from the Benefit Target Date through
the date of benefit commencement at the rate determined in subsection (b) of
Section 1.12 as of the Benefit Target Date; and

  (e)   in the event the benefit is payable in the form of an annuity:

  (1)   determining the Monthly Retirement Benefit (as a monthly benefit payable
in a single life annuity form) commencing on the date of benefit commencement
which is the Actuarial Equivalent of the Monthly Retirement Benefit which would
otherwise have been payable commencing as of the Benefit Target Date, with such
Actuarial Equivalent determined as of the Benefit Target Date, based on the
assumptions set forth in Section 1.12 as of such date, and     (2)   using such
adjusted Monthly Retirement Benefit determined in item (e)(1) above (or, if
greater, the Monthly Retirement Benefit otherwise determined under Section 2.3
on the date of benefit commencement) as the basis for determining the amount of
such benefit, (and, in the event such annuity is in a form other than a single
life annuity, converting the single life annuity amount into an Actuarially
Equivalent annuity commencing as of the date of benefit commencement in such
other annuity form as is applicable hereunder, based on the assumptions set
forth in Section 1.12 as of such date).

2



--------------------------------------------------------------------------------



 



This provision, and any adjustment under it, shall apply to the total value of
any benefit so delayed, but such adjustment shall not change the dollar amount
(or the time or form) of the participant’s benefit which constitutes a
Grandfathered Benefit hereunder (so that the total amount of any increase
pursuant to such adjustment shall constitute a new benefit, over and above any
Grandfathered Benefit hereunder, and any Grandfathered Benefit shall be
unaffected, continue to be entitled to grandfather treatment and remain subject
to the provisions of Addendum I).

3.   Section 3.1. is amended to read as follows:

     3.1 If a Participant should die prior to the commencement of benefit
payments under the Plan, no benefits shall be payable under this Plan except as
provided pursuant to this Article III (which shall be applied taking into
account Section 2.6 hereof).
     Executed at Orrville, Ohio effective as of the date provided above.

            THE J. M. SMUCKER COMPANY,
by its duly authorized officer
      /s/ Jeannette L. Knudsen       By: Jeannette L. Knudsen, Vice President, 
    General Counsel and Corporate Secretary     

3